The opinion of the court was delivered by
Miller, J.
This is an appeal by the State from the judgment sustaining the motion to quash, united with a demurrer to the indictment, on the ground that the Sec. 792 of the Revised Statutes on *1519which the prosecution is based was repealed by the Act No. 59 of 1896. The demurrer and motion to quash were sustained without putting the accused on his trial.
For the reasons assigned in the opinion in State vs. White, ante, page 1444, it is ordered, adjudged and decreed the judgment sustaining the motion to quash is avoided and reversed, and the lower court is directed to proceed with the trial of the accused.